PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,629
Filing Date: December, 28 2018
Appellant(s): Higgins, Sidney A. et al. 





__________________
James M. Holm
For Appellants


EXAMINER’S ANSWER






This is in response to the appeal brief filed 12/09/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Following Ground(s) of Rejection Are Applicable to The Appealed Claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214).
	Regarding claim 1, Zhao et al. disclose a hearing device cable (3) comprising: a body portion (23) extending between a first end region (connected to an ITE portion) and a second end region (connected to a BTE portion), wherein the body portion comprises a first radial portion 
	Regarding claim 3, Zhao et al. further disclose the hearing device cable, wherein the body portion (23) defines an S-shape such that the first radial portion extends along an arc that curves in a direction opposite an arc along which the second radial portion extends (Fig. 1) structural inherently as claimed.
	Regarding claim 5, Zhao et al. further disclose the hearing device cable, wherein the body portion is adapted to fit within a human ear such that the first end region is positioned above the human ear (BTE) and the second end region is positioned within an ear canal of the human ear (ITC)(Fig. 1) as claimed.
	Regarding claim 7, Zhao et al. further disclose the hearing device cable, wherein the cable is configurable in a relaxed state and a deflected state, wherein a direct distance between the first end region and the second end region is different in the relaxed state than the deflected state (Fig. 1) structural inherently as claimed.
	Regarding claim 8, Zhao et al. further disclose the hearing device cable, wherein the body portion defines a passageway (occupied by the conductive wires) extending between the first end region and the second end region (Fig. 4).

	Regarding claim 10, Zhao et al. disclose a hearing device cable comprising: a body portion (23) extending between a first end region (BTE portion) and a second end region (ITC portion) along a tube centerline, wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, wherein the tube centerline lies along an x-y plane between the first and second end regions (Fig. 1) as claimed.
	Regarding claim 11, Zhao et al. further disclose the hearing device cable, wherein the body portion defines an S-shape such that the first radial portion extends along an arc (23) that curves in a direction opposite an arc along which the second radial portion extends (Fig. 1).
	Regarding claim 12, Zhao et al. further disclose the hearing device cable, wherein the body portion is adapted to fit within a human ear such that the first end region is positioned above the human ear (BTE portion) and the second end region is positioned within an ear canal of the human ear (ITC portion).
	Regarding claim 13, Zhao et al. further disclose the hearing device cable, wherein the cable (23) is configurable in a relaxed state (less curvature, such as the device is not in use state) and a deflected state (curvature, such as the device is in use), wherein a direct distance between the first end region and the second end region is different in the relaxed state than the deflected state.
	Regarding claim 14, Zhao et al. further disclose the hearing device cable, wherein the body portion defines a passageway (occupied by 22) extending between the first end region and the second end region (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of theclaims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the variousclaims was commonly owned at the time any inventions covered therein were made absent anyevidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point outthe inventor and invention dates of each claim that was not commonly owned at the time a laterinvention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214).
Regarding claim 2, Zhao et al. may not exactly teach that the radius of curvature of the first radial portion is greater than or equal to 100% and less than or equal to 200% of the radius of curvature of the second radial portion as claimed. Since Zhao et al. do suggest modification of the device ([0047]) and providing suitable dimensional configuration for a hearing device cable is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable cable, such as the radius of curvature of the first radial portion is greater than or equal to 100% and less than or equal to 200% of the radius of curvature of the second radial portion 
Regarding claim 4, Zhao et al. further disclose the hearing device cable, wherein the body portion comprises one or more conductive wires (22) as claimed. But Zhao et al. may not exactly teach that the body portion comprises one or more conductive wires (22) and Kevlar as claimed. Since providing suitable shielding means for a conductive wire of a hearing device cable is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable insulating material or shielding means, such as Kevlar, for the hearing device cable taught by Zhao et al., in order to effectively and efficiently manufacture the hearing aid cable.
Regarding claim 6, Zhao et al. may not exactly teach that the body portion comprises a UV resistant material as claimed. Since providing suitable shielding means for a conductive wire of a hearing device cable is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable insulating material or shielding means, such as UV resistant material, for the hearing device cable taught by Zhao et al., in order to make the hearing aid cable more durable.
Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214) in view of Ooi (U. S. Pat. - 8,411,890).
Regarding claim 15, Zhao et al. disclose a hearing device cable (3) comprising: a body portion (23) extending between a first end region (BTE portion) and a second end region (ITE portion) along a tube centerline, wherein the body portion defines a passageway extending between the first end region and the second end region; and a superelastic wire (22) 
Regarding claim 16, Zhao et al. may not exactly teach that the superelastic wire comprises nitinol as claimed. Since providing suitable memory wire for a hearing device cable is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable memory wire, such as nitinol wire, for the hearing device cable taught by Zhao et al., in order to provide more desirable fitting to user’s ear.
Regarding claim 17, Zhao et al. may not exactly teach that the superelastic wire defines a deformation temperature greater than or equal to 900 degrees Fahrenheit as claimed. Since providing suitable wire, especial, commercially available, for a hearing device cable is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable wire, such as a deformation temperature greater than or equal to 900 degrees Fahrenheit, 
	Regarding claim 18, Zhao et al. further disclose the hearing device cable, wherein the body portion (23) defines a constant interior length and inside diameter between the first end region and the second end region.
	Regarding claim 19, Zhao et al. further disclose the hearing device cable, wherein the body portion (3) comprises a first radial portion proximate the first end region (24) and a second radial portion proximate the second end region, wherein the first radial portion defines a radius of curvature that is greater than or equal to a radius of curvature defined by the second radial portion (Fig.1) as claimed, structural inherently.
	Regarding claim 20, Zhao et al. further disclose the hearing device cable, wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, wherein the tube centerline lies along an x-y plane between the first and second end regions (Fig 1) as claimed, structural inherently.
(2) Response to Argument
A.	The rejected of claim 1, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
B.	Claims 1, 3, 5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214).
In response to appellant argument starting on page 8, that Zhao et al. do not teach the claimed subject matter, the examiner respectfully disagrees with the appellant. It should be clearly noted that during patent examination, the pending claims must be given their broadest reasonable interpretation in the view of an average skilled person in the art.
a hearing device cable (3, detailed dissection view in Fig. 4) comprising: a body portion (23) extending between a first end region (connected to an ITE portion, Fig. 3) and a second end region (connected to a BTE portion, Fig. 2), wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, the body portion having a cable (23) being configurable in a relaxed state (such as the device is not in use) and a deflected state (such as when in use, the ITE tip 16, being place in ear canal of the user), the body portion deforms to comply with an ear of a user when the cable is in the deflected state (in use) and the body portion reverts back to the relaxed state when removed from the ear of the user (not in use), and the first radial portion defines a radius of curvature that is greater than or equal to a radius of curvature defined by the second radial portion (Fig. 1)(such as in use) as claimed. 
Please note: When the ITE tip is inserted into ear and/or ear canal, the first end region must be significantly bent (forming a fist bending curvature, a radius of curvature of the first portion as claimed); and the second end region (could be relatively small) must NOT be significantly bent (forming a second bending curvature, a radius of curvature of the second portion as claimed). Clearly, when the device is in use, the radius of curvature of the first radial portion must be greater than or equal to the second radius of curvature of the second radial portion as claimed.
	Regarding claim 10, the cited reference (U. S. Pat. App. Pub. – 2014/0294214) does clearly show that a hearing device cable (3, detailed dissection view in Fig. 4) comprising: a body portion (23) extending between a first end region (connected to an BTE portion, a second end region (connected to an ITE portion, Fig. 3) along a tube centerline (Fig. 4) wherein the body portion comprises a first radial portion proximate the first end region and a second radial portion proximate the second end region, wherein the tube centerline (23) lies along an x-y plane between the first and second end regions ([0035]) as claimed. 
Please note: Based on the physical structure of the tube centerline (Fig. 4, and [0035-0037]), when the device is not in use, such as being placed on a flat supporting surface (table/desk top, perhaps), with a little adjustment if needed (to sufficiently set the memory elements, such as sleeve 24 to a new position), the tube centerline (23) from the first end region to the second end regions, can be easily rested along a two dimensional x-y plane (on the supporting surface) as claimed. 
	Regarding the claims 3, 5, 7-9 and 11-14, which are depended upon claims 1 or 10, the appellant has not provided specific arguments to the claimed limitations recited within the dependent claims.
C.	Claims 2, 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214).
	Regarding the claims 2, 4 and 6, which are depended upon claim 1, the appellant has not provided specific arguments to the claimed limitations recited within the dependent claims.
D.	Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (U. S. Pat. App. Pub. – 2014/0294214) in view of Ooi (U. S. Pat. - 8,411,890).
a hearing device cable (3, detailed dissection view in Fig. 4) comprising: a body portion (23) extending between a first end region (BTE portion) and a second end region (ITE portion) along a tube centerline, wherein the body portion defines a passageway extending between the first end region and the second end region; and a super elastic wire (22) within the passageway extending between the first end region and the second end region (Figs. 1 and 4) as claimed. 
But Zhao et al. may not teach that the passageway defines an unobstructed path between the first end region and the second end region, and wherein the passageway is configured to conduct processed sound as claimed. Ooi discloses a similar structured hearing device cable, comprising a passageway (102) defining an unobstructed path between a first end region and a second end region, and a superelastic wire (106) within the passageway extending between the first end region and the second end region, wherein the passageway is configured to conduct processed sound as claimed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable conducting cable of Ooi, for the hearing device cable taught by Zhao et al., in order to effectively and efficiently manufacture the hearing device cable for sending at least two kind sound signals, acoustically or electrically, to the ear canal.    
Please note: Based on the response to claims 1 and 10 (in 2B. above), Zhao et al teach all claimed limitations but an acoustic (sound) pathway. Ooi teaches a similar BTE type hearing device, including a cable for sending acoustical and electrical signals into ear canal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable 
Regarding the claims 16-20, which are depended upon claim 1, the appellant has not provided specific arguments to the claimed limitations recited within the dependent claims.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/SUHAN NI/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651      

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                                                                                                                                                                                                                          





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal